United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3879
                                     ___________

Betty T. Whited,                     *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * Eastern District of Arkansas.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
             Appellee.               *
                                ___________

                           Submitted: September 29, 2000
                               Filed: October 4, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Betty Whited appeals the district court’s1 order affirming the Commissioner’s
decision to deny her applications for disability insurance benefits and widow’s
insurance benefits. For reversal, she contends the administrative law judge (ALJ) erred
in finding that she could perform the full range of light work; the Appeals Council erred
in rejecting as immaterial certain post-decision psychological and medical evaluations;

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the ALJ erred in relying on the medical-vocational guidelines; and the ALJ failed to
evaluate the combined effects of her impairments.

       After careful consideration of the record and the parties’ submissions on appeal,
we conclude substantial evidence in the record supports the ALJ’s finding that Whited
could perform the full range of light work, even taking into consideration the post-
decision evidence she submitted to the Appeals Council, see Cunningham v. Apfel, 222
F.3d 496, 500 (8th Cir. 2000). The record also shows that the ALJ considered, alone
and in combination, the impairments as to which the record before the ALJ contained
evidence. Finally, given the ALJ’s finding that Whited could perform the full range of
light work, he did not err in relying on the medical-vocational guidelines to conclude
White was not disabled.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-